SIMMS, Justice,
dissenting:
The majority does not pause over the fact that this matter comes before us on review of a certified interlocutory order from the Corporation Commission. To my knowledge, this Court has never before decided that an interlocutory order of the Corporation Commission is reviewable like an order of the District Court under 12 O.S.1991, § 952.(b)3 and Rule 1.40, et seq., Rules of Appellate Procedure, 12 O.S.1991, Ch. 15, App. 2. The Court makes no such determination here, but simply proceeds as if this is standard fare.
I would dismiss this appeal as premature, and review the matter in a regular appeal from a final order of the Corporation Commission.